Citation Nr: 1204201	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in September 1978 rating decision; the Veteran submitted a notice of disagreement and a statement of the case was issued in November 1978; the Veteran did not perfect his appeal.  

2.  Rating decisions in February and May 1996 declined to reopen the Veteran's claim; he did not appeal.

2.  The evidence received since the May 1996 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The September 1978, February 1996, and May 1996 RO decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection bilateral hearing loss disability; as such, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the RO denied service connection for bilateral hearing loss in September 1978.  It determined that the Veteran had a pre-existing hearing loss and that such was not aggravated during service.

The evidence of record at the time of the September 1978 rating decision included limited service treatment records, mainly those pertaining to a physical disability evaluation board.  The April 1978 physical examination associated with that board notes that the Veteran reported a hearing loss prior to induction to the Marine Corps; the examiner noted that the Veteran's initial audiograms were not then available, but that the Veteran's recruiter was aware of his hearing deficit and showed him how to pass his induction audiogram.  The examiner noted that the Veteran was seen for fitting and evaluation of hearing aids.  The examiner recommended that the Veteran was unfit for duty and the board accepted that recommendation.  

The Veteran sought to reopen his claim in September 1995.  

Private treatment records added to the file in November 1995 reflect complaints referable to the Veteran's ears and hearing acuity dating from August 1980 to  June 1991.

A February 1996 rating decision declined to reopen the Veteran's claim.  The RO noted that the evidence submitted did not establish aggravation.  In May 1996 the RO confirmed its previous decision.  

The evidence of record at the time of the May 1996 rating decision appears to have included the Veteran's full service treatment records.  They reflect that on enlistment examination in February 1977, puretone thresholds ranged from five Hertz to 15 Hertz.  Bilateral hearing loss was not assessed, and the Veteran was deemed qualified for service.  Service treatment records also contained an audiogram report dated in December 1977, reflecting puretone thresholds ranging from 30 Hertz to 70 Hertz.  The record does not contain the report of a separation physical examination.  

The Veteran again sought to reopen his claim in October 2006.  He argued that noise exposure in service aggravated his hearing loss.  He pointed out that findings during service showed a much greater loss and that such was proof of aggravation.  

The Veteran was afforded a VA examination in March 2007.  The examiner concluded that, given no audiometric data at discharge, by history, hearing loss was as likely as not related to service.  In a May 2007 addendum, the examiner noted that he had reviewed the service treatment records and opined that it was as likely as not that hearing loss was related to noise exposure in service; he pointed out that the exit audio was abnormal.

The evidence received since the January and May 2006 rating decisions includes  the Veteran's testimony that he was in fact exposed to loud noise in service and did suffer acoustic trauma.  The RO originally denied the Veteran's claim, in part, because there was no evidence of an injury (i.e., acoustic trauma) in service.  The Veteran's credible testimony as to noise exposure in service suggests in-service injury.  As such, the Board finds that a defect existing at the time of the 2006 rating decisions is cured, and the claim maybe reopened.

The reopened claim will be addressed in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In this case, the evidence of record suggests that the Veteran did in fact have reduced hearing acuity when he entered service; he confirmed during service that his recruiter knew of his hearing loss and told him how to pass the induction hearing test.  He has more recently argued that his pre-existing hearing loss was aggravated by service.  However, the question of whether any pre-existing hearing loss was aggravated by service has not been addressed.

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA audiological examination to determine whether bilateral hearing loss disability pre-existed service, and if so, whether it was permanently aggravated beyond normal progression by service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, to include the functional impact of his hearing loss.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there is obvious and manifest evidence that bilateral hearing loss disability pre-existed service.  

If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss disability was aggravated beyond normal progression due to service. 

If the examiner concludes that bilateral hearing loss disability did not pre-exist service, he/she should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


